Name: Commission Regulation (EEC) No 1215/82 of 19 May 1982 fixing the in port levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 141 / 12 Ofticial Journal ot the European Communities 20 . 5 . 82 COMMISSION REGULATION (EEC) No 1215/82 of 19 May 1982 fixing the import levies on white sugar and raw sugar at present in force should be altered to the amounts set out in the Annex hereto . HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1785/ 81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 16 ( 8 ) thereof, Whereas the import levies on white sugar and raw sugar were fixed by Regulation ( EEC) No 1808 / 81 ( 3 ). as last amended by Regulation ( EEC) No 1 182/82 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1808 /81 to the information known to the Commission that the levies The import levies referred to in Article 16 ( 1 ) of Regu ­ lation (EEC) No 1785/ 81 shall be , in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 20 May 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1982 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 177 , 1 . 7 . 1981 , p . 4 . (2) OJ No L 74 , 18 . 3 . 1982, p . 1 . ( 3) OJ No L 181 , 2 . 7 . 1981 , p . 24 . (*) OJ No L 138 , 19 . 5 . 1982, p . 14 . ANNEX to the Commission Regulation of 19 May 1982 fixing the import levies on white sugar and raw sugar (ECl / 100 kg) CCT heading Description Levy ­ No 17.01 Beet sugar and cane sugar, in solid form : A. W hite sugar : flavoured or coloured sugar 33-41 B. Raw sugar 30-71 (') (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 % , the levy applicable is calculated in accordance with the provisions of Article 2 of Regulation ( EEC) No 837 /68 .